     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 1 of 20 Page ID #:371



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     WILSON PARK (Cal. Bar No. 239527)
4    DEVON MYERS (Cal. Bar No. 240031)
     Assistant United States Attorneys
5    Violent & Organized Crime Section
          1300 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-5796/0649
          Facsimile: (213) 894-3713
8         E-mail:     wilson.park@usdoj.gov
                     devon.myers@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                            UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 17-577-ODW-1

14              Plaintiff,                    GOVERNMENT’S OPPOSITION TO
                                              DEFENDANT JEROME TERRY, JR.’S
15                    v.                      MOTION TO DISMISS COUNTS 1-3 AND
                                              6-7 ON DUPLICITY GROUNDS
16   JEROME TERRY, JR., et al.,
                                              Hearing Date: August 19, 2019
17              Defendants.                   Hearing Time: 10:00 a.m.
                                              Location:     Courtroom of the
18                                                          Hon. Otis D. Wright
                                                            II
19

20

21         Plaintiff United States of America, by and through its counsel
22   of record, the United States Attorney for the Central District of
23   California and Assistant United States Attorneys Wilson Park and
24   Devon Myers, hereby files its Opposition to Defendant Jerome Terry,
25   Jr.’s Motion To Dismiss Counts 1-3 And 6-7 On Duplicity Grounds.
26   //
27   //
28   //
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 2 of 20 Page ID #:372



 1         This Opposition is based upon the attached memorandum of points

 2   and authorities, the files and records in this case, and such further

 3   evidence and argument as the Court may permit.

 4    Dated: August 5, 2019               Respectfully submitted,

 5                                        NICOLA T. HANNA
                                          United States Attorney
 6
                                          BRANDON D. FOX
 7                                        Assistant United States Attorney
                                          Chief, Criminal Division
 8

 9                                              /s/
                                          DEVON MYERS
10                                        WILSON PARK
                                          Assistant United States Attorneys
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 3 of 20 Page ID #:373



1                                  TABLE OF CONTENTS
2    DESCRIPTION                                                                    PAGE

3

4    MEMORANDUM OF POINTS AND AUTHORITIES................................1

5    I.    INTRODUCTION...................................................1

6    II.   STATEMENT OF FACTS.............................................2

7          A.   Defendant Enticed Victim T.F. To Come To Los Angeles
                Under The False Promise Of Being A Model And Then Beat
8               And Coerced Her To Engage In Prostitution.................2

9          B.   Defendant Promised Victim B.E. A Modeling Career But
                Instead He Prostituted Her Over The Course Of A Week
10              Until He Beat Her And Took Her Belongings.................4

11   III. THE INDICTMENT IS NOT DUPLICITOUS BECAUSE EACH OF THE
          CHARGED CRIMES ALLEGE CONTINUING OFFENSES AND DIFFERENT
12        MEANS; AND DISMISSAL IS NOT THE REMEDY.........................5

13         A.   Count One Is Not Duplicitous Because It Charges Two
                Criminal Acts As Part Of An Ongoing Conspiracy Scheme.....7
14
           B.   Counts Two And Three Are Not Duplicitous Because They
15              Allege Continuing Violations And The Allegations
                Relate To The Means By Which Terry Trafficked The
16              Victims...................................................9

17              1.    Counts Two And Three Allege Continuing Offenses......9

18              2.    A District Court Within The Ninth Circuit Has
                      Held That Sections 1591(a)(1) and (a)(2) Are
19                    Means Of Violating 18 U.S.C. § 1591 And Are Not
                      Separate Crimes......................................9
20
                3.    The Other Components Alleged In Counts Two and
21                    Three Are Means And Are Not Duplicitous.............12

22         C.   Counts Six And Seven Are Not Duplicitous Because They
                Allege Continuing Offenses And Different Means...........13
23
           D.   Even If The Court Finds Any Of The Counts To Be
24              Duplicitous, A Specific Unanimity Instruction (And Not
                Dismissal Of the Counts) Is The Appropriate Remedy.......14
25
     IV.   CONCLUSION....................................................15
26

27

28

                                             i
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 4 of 20 Page ID #:374



1                                 TABLE OF AUTHORITIES
2    DESCRIPTION                                                                    PAGE

3    FEDERAL CASES
4    Gerberding v. United States,
          471 F.2d 55 (8th Cir. 1973)....................................7
5
     Schad v. Arizona,
6         501 U.S. 624 (1991)............................................6

7    United States v. Arreola,
          467 F.3d 1153 (9th Cir. 2006).................................10
8
     United States v. Baltimore & O.R.R.,
9         538 F. Supp. 200 (D.D.C. 1982).................................8

10   United States v. Garcia,
          400 F.3d 816 (9th Cir. 2005)................................5, 6
11
     United States v. Jones,
12        No. 1:05-CR-617-WSD, 2007 WL 2301420 (N.D. Ga. July 18,
          2007).....................................................13, 14
13
     United States v. King,
14        200 F.3d 1207 (9th Cir. 1999)..................................5

15   United States v. King,
          713 F. Supp. 2d 1207 (D.C. Haw. 2010).................10, 11, 12
16
     United States v. Leyva,
17        No. 17-CR-3079-BTM, 2019 WL 93303 (S.D. Cal. Jan. 3, 2019)....14

18   United States v. Lischewski,
          No. 18-Cr-203-EMC-1, 2019 WL 2251104 (N.D. Cal. May 24,
19        2019)..........................................................8

20   United States v. Mal,
          942 F.2d 682 (9th Cir. 1991)............................6, 9, 14
21
     United States v. Mancuso,
22        718 F.3d 780 (9th Cir. 2003)...................................6

23   United States v. Morales,
          11 F.3d 915 (9th Cir. 1993)....................................8
24
     United States v. Moss,
25        379 Fed. Appx. 651 (9th Cir. 2010)............................11

26   United States v. Ramirez-Martinez,
          273 F.3d 903 (9th Cir. 2001)..................................14
27
     United States v. Renteria,
28        557 F.3d 1003 (9th Cir. 2009)...............................7, 8

                                            ii
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 5 of 20 Page ID #:375



1                          TABLE OF AUTHORITIES (CONTINUED)
2    DESCRIPTION                                                                    PAGE

3    United States v. Summit Refrigeration Grp.,
          No. 05-CR-151, 2006 WL 3091115 (E.D. Wis. Oct. 26, 2006)......15
4
     United States v. UCO Oil Co.,
5         546 F.2d 833 (9th Cir. 1976)..............................10, 12

6    FEDERAL STATUTES
7    18 U.S.C. § 1594(c)..............................................7, 8

8    18 U.S.C. § 2422(a)................................................13

9    18 U.S.C. §§ 1591(a)(1), (a)(2)......................1, 9, 10, 11, 12

10   18 U.S.C. §§ 1591(a)(1), (a)(2), and (b)(1).........................9

11   FEDERAL RULES
12   Fed. R. Crim. P. 7(c)...............................................6

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           iii
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 6 of 20 Page ID #:376



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant Jerome Terry, Jr. (“defendant”) moves to dismiss

 4   Counts One, Two, Three, Six, and Seven of the indictment against him

 5   because he claims that they are duplicitous.         In sum, a charge is

 6   duplicitous if it charges the violation of more than one offense in a

 7   single count.    Defendant raises several duplicity complaints:

 8         (1) The conspiracy charged in Count One, in violation of 18

 9   U.S.C. § 1594, describes conduct relating to two victims;

10         (2) Counts Two and Three each allege that defendant violated

11   both 18 U.S.C. §§ 1591(a)(1) and (a)(2); and

12         (3) The Counts at issue all use the word “and” while the

13   statutes themselves use “or,” resulting in multiple ways in which

14   each statute was violated.

15         Each of these claims lacks merit.

16         Importantly, an indictment is not duplicitous if it describes a

17   continuing offense.     Here, each count about which defendant complains

18   alleges that defendant’s conduct took place over a period of time,

19   which means they describe continuing offenses.          As such, they cannot

20   be duplicitous and the Court can end its inquiry there.

21         Additionally, it is appropriate for the government to allege an

22   offense’s different means – the different ways a defendant can

23   violate the statute - in one count.        All of the statutes at issue

24   describe different means, not separate offenses, and the charges here

25   allege the different means that this defendant used to traffic his

26   victims.   Accordingly, the different means alleged are appropriate

27   and do not make the Counts duplicitous.

28
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 7 of 20 Page ID #:377



1          Lastly, it is not problematic for the government to make its

2    allegations in the conjunctive (and) even if the statute provides the

3    means in the disjunctive (or).       Consequently, the indictment is free

4    of duplicity and the Court can deny defendant’s motion.           And, even if

5    there is duplicity, the remedy is a unanimity charge on the verdict

6    form, not dismissal of the counts.

7    II.   STATEMENT OF FACTS 1
8          A.     Defendant Enticed Victim T.F. To Come To Los Angeles Under
9                 The False Promise Of Being A Model And Then Beat And
10                Coerced Her To Engage In Prostitution
11         In or around March 2014, defendant contacted victim T.F. through

12   Instagram.    Defendant encouraged victim T.F. to travel from her home

13   in Canada to Los Angeles to model and host events.          Victim T.F. was

14   hesitant to come.     In April, defendant and co-defendant Shyanna

15   Talbot (“Talbot”) called victim T.F. and said they were hosting an

16   event soon and wanted her to fly to Los Angeles.          After victim T.F.

17   asked if her friend J.O. could accompany her (as her manager), it

18   appeared that Talbot booked flights for both victim T.F. and J.O.

19   Victim T.F. was to host one event, after which they would discuss

20   future business ventures.

21         Defendant, Talbot, and defendant Rana Fakhouri (“Fakhouri”) met

22   victim T.F. and J.O. at the airport.        After they arrived at a house

23   in the Hollywood Hills, they did not get ready for the event, which

24   prompted victim T.F. to confront defendant.         They started arguing and

25   victim T.F. called a friend in the area because she wanted to leave.

26

27
           1This recitation of facts reflects a brief summary of some of
28   the anticipated testimony the government expects to elicit in its
     case-in-chief.
                                        2
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 8 of 20 Page ID #:378



1          As soon as victim T.F. completed the call, defendant struck her

2    in the face.    He then screamed at her, grabbed her hair, and pulled

3    her to her knees.     Defendant then dragged victim T.F. into a corner

4    and forced her to sit on her knees for hours.         Defendant made victim

5    T.F. say that she would work for him.        Defendant threatened to kill

6    victim T.F. and told her that he had gone to jail, knew about her

7    family, and knew where she lived.

8          Defendant eventually pulled victim T.F. up from her knees and

9    dragged her to another room at the back of the house.           There, he put

10   his penis in her face and threw victim T.F. on the bed.           Defendant

11   told her that that is where she would be working and that she better

12   not cry and scare away the clientele.        Although she did not see them,

13   defendant also told victim T.F. that there were guns in the house.

14   The next day, victim T.F. cried and begged defendant to let her go.

15   Victim T.F. was followed while she was in the house and her phone was

16   taken away from her.

17         The first time victim T.F. met with a client, she and Talbot

18   wore bathing suits and gave him a massage.         The second time, victim

19   T.F. performed oral sex on a client, and when she asked, the client

20   told her that he paid $150 for the appointment.          That prompted him to

21   ask her if she was being held against her will.          Victim T.F. teared

22   up but did not say anything.       Afterwards, defendant yelled at victim

23   T.F. because he thought the customer looked distraught and accused

24   her of telling the customer about what was happening.

25         The next day, defendant took victim T.F. to a Bank of America

26   and made her empty her accounts.       Defendant eventually let victim

27   T.F. call her parents.      Victim T.F. called her parents and told them

28   that she had been partying, as defendant had instructed her, but then

                                             3
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 9 of 20 Page ID #:379



1    began crying.    Victim T.F.’s father said that he was going to call

2    the LAPD.    Victim T.F. entertained approximately four clients total

3    before she and J.O. were ultimately rescued by the LAPD.

4          B.    Defendant Promised Victim B.E. A Modeling Career But
5                Instead He Prostituted Her Over The Course Of A Week Until
6                He Beat Her And Took Her Belongings
7          Victim B.E. was an aspiring model in Canada.         In approximately

8    November 2014, defendant added victim B.E. on Instagram and began

9    commenting on her Instagram photos.         Defendant told victim B.E. that

10   he was going to make her “big”/“famous.”

11         Defendant paid for victim B.E. to travel to Los Angeles from

12   Canada on January 17, 2015.      Defendant told victim B.E. that she

13   would have to work as an escort, but that all the escorting money

14   would go to her modeling career.       Defendant picked victim B.E. up at

15   LAX and told victim B.E. that she had two clients waiting for her.

16   Victim B.E. felt like she could not say no.

17         Defendant (in person) and Talbot (on the phone) told victim B.E.

18   the rates she would be charging.       Defendant also told victim B.E.

19   that she was always to use a condom, which defendant supplied.

20   Talbot received the incoming calls from clients and screened them to

21   make sure they were not law enforcement.         Talbot would then call

22   victim B.E. to provide her with information about the appointments.

23         Victim B.E. saw two clients on the night she arrived in Los

24   Angeles.    The next day, victim B.E. started seeing clients at around

25   nine or 10 am.    She saw clients the entire day.        Victim B.E. believed

26   that between January 17, 2015, and January 26, 2015, she had sex with

27   over 40 clients (approximately) and made thousands of dollars for

28   defendant.

                                             4
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 10 of 20 Page ID #:380



1          Victim B.E. was scared of defendant.        She told defendant many

2    times that she wanted to stop.       One day, while driving, victim B.E.

3    asked defendant what he was doing with her money and accused

4    defendant of pimping her.       Victim B.E. told defendant that she was

5    going to contact the police.       Defendant became upset, started

6    yelling, and stopped the car.       He then walked over to the passenger

7    side of the car, opened the door, and started hitting victim B.E.

8    Victim B.E. asked for her luggage, but defendant responded by pushing

9    her away from the car and hitting her.         Defendant broke victim B.E.’s

10   phone by throwing it.

11         Defendant then got back into the car and drove away rapidly,

12   with victim B.E. holding on to the side of the car.           Victim B.E. was

13   dragged and then thrown off the car.        Two nearby construction workers

14   witnessed the incident and came to victim B.E.’s aid.           Victim B.E.

15   then used one of their phones to call 911.

16   III. THE INDICTMENT IS NOT DUPLICITOUS BECAUSE EACH OF THE CHARGED
17         CRIMES ALLEGE CONTINUING OFFENSES AND DIFFERENT MEANS; AND
18         DISMISSAL IS NOT THE REMEDY
19         “A duplicitous indictment compromises a defendant’s Sixth

20   Amendment right to know the charges against him, as well as his Fifth

21   Amendment protection against double jeopardy.”          United States v.

22   King, 200 F.3d 1207, 1212 (9th Cir. 1999).         “An indictment is

23   duplicitous where a single count joins two or more distinct and

24   separate offenses.”      United States v. Garcia, 400 F.3d 816, 819 (9th

25   Cir. 2005) (internal quotations omitted).

26         Here, defendant argues that Counts One, Two, Three, Six, and

27   Seven are duplicitous because, in sum, they each allege “different

28   ways” that defendant violated the respective statutes.

                                             5
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 11 of 20 Page ID #:381



1          But each of these Counts also include a time period of at least

2    a month when defendant committed his crimes.          This means that each of

3    these Counts is alleging a continuing offense, which, inherently,

4    cannot be a duplicitous charge: “The continuous nature of an offense

5    prevents the indictment from being duplicitous.”          United States v.

6    Mancuso, 718 F.3d 780, 792 (9th Cir. 2003) (internal quotations

7    omitted).    “A continuing offense is a continuous, unlawful act or

8    series of acts set on foot by a single impulse.”          Id. (internal

9    quotations omitted). 2

10         Additionally, the “different ways” that defendant allegedly

11   violated the statutes are means – not different crimes.           “A count may

12   allege that the means by which the defendant committed the offense

13   are unknown or that the defendant committed it by one or more

14   specified means.”     Fed. R. Crim. P. 7(c); Schad v. Arizona, 501 U.S.

15   624, 631 (1991).     An indictment is not duplicitous if it merely

16   charges a single count that may have been carried out through a

17   variety of means.     United States v. Mal, 942 F.2d 682, 688 (9th Cir.

18   1991).    “Jurors are not required to agree unanimously on alternative

19   means of committing a crime.”       Garcia, 400 F.3d at 819.      As further

20   explained below, the government’s indictment alleges different means

21   that defendant used to commit his crimes, not different offenses

22   within one count.

23

24         2In Mancuso, the government alleged that the defendant engaged
     in the continuing offense of possessing cocaine with the intent to
25   distribute. Id. Mancuso explained that possession with intent to
     distribute is a continuing offense. Id. As such, Mancuso held that
26   even though there were nine witnesses who testified about the
     defendant’s possession with intent to distribute there was no need
27   for a unanimity instruction. Id. Mancuso clarified that it did not
     matter whether “different jurors found different pieces of testimony
28   credible” because it was unanimous that the defendant was guilty of
     the alleged ongoing offense. Id. at 793.
                                        6
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 12 of 20 Page ID #:382



1          It is also not problematic that the indictment charges

2    defendant’s crime in the conjunctive, rather than in the disjunctive,

3    which is how the statutes are written.         It is well-established that

4    when a single crime can be committed by several alternative means,

5    “[i]t is proper for the government to charge different means of a

6    crime connected by conjunctions in the indictment [even] [though] the

7    means are listed disjunctively in the statute.”          United States v.

8    Renteria, 557 F.3d 1003, 1007 (9th Cir. 2009); see also Gerberding v.

9    United States, 471 F.2d 55, 59 (8th Cir. 1973) (“Where . . . the

10   statute specifies two or more ways in which one offense may be

11   committed, all may be alleged in the conjunctive in one count of the

12   indictment, and proof of any one of the methods will sustain a

13   conviction.”).     The Court can deny defendant’s motion on each of

14   these grounds.

15         A.    Count One Is Not Duplicitous Because It Charges Two
16               Criminal Acts As Part Of An Ongoing Conspiracy Scheme
17         Defendant argues that Count One is duplicitous because “it

18   charges a conspiracy that sought to commit at least two crimes” and

19   because it uses “and” to describe defendant’s conduct.           (Docket Entry

20   (“DE”) 80, Mot. at 3-4.)      But defendant’s arguments fail because:

21   (1) a conspiracy charge is a continuing offense, and a continuing

22   offense cannot be duplicitous, and (2) using “and” (pleading in the

23   conjunctive) is proper.

24         Count One alleges that defendant violated 18 U.S.C. § 1594(c)

25   when he conspired to traffic victims T.F. and B.E. “[b]eginning on a

26   date unknown and continuing to on or about January 26, 2015.”            The

27   statute itself provides that “[w]hoever conspires with another to

28

                                             7
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 13 of 20 Page ID #:383



1    violate section 1591 shall be fined under this title, imprisoned for

2    any term of years or for life, or both.”         (emphasis added.)

3          As such, 18 U.S.C. § 1594(c) is a conspiracy charge.           “There is

4    no question that ‘conspiracy is a continuing offense.’”           United

5    States v. Morales, 11 F.3d 915, 920 (9th Cir. 1993) (quoting United

6    States v. Castro, 972 F.2d 1107, 1112 (9th Cir. 1992)).           “A

7    conspiracy is presumed to continue until there is affirmative

8    evidence of abandonment, withdrawal, disavowal or defeat of the

9    object of the conspiracy.”       Id. (quotations omitted).

10         Indeed, courts have held that conspiracy charges that encompass

11   multiple acts are not duplicitous.          See United States v. Baltimore &

12   O.R.R., 538 F. Supp. 200, 205-06 (D.D.C. 1982) (holding that a single

13   count of conspiracy “charging a number or variety of acts is not

14   duplicitous”); United States v. Lischewski, No. 18-Cr-203-EMC-1, 2019

15   WL 2251104, *3 (N.D. Cal. May 24, 2019) (holding conspiracy charge

16   not to be duplicitous).

17         Here, Count One is a conspiracy charge premised on the

18   allegation that defendant conspired with others to traffic victims

19   T.F. and B.E.     As in Morales, the conspiracy charge here is, by

20   definition, a continuing offense.        And, as in Baltimore and

21   Lischewski, a continuing offense, even though predicated on multiple

22   acts, is not duplicitous.       Indeed, if defendant’s argument had merit,

23   then every conspiracy charge that includes more than one overt act

24   would be duplicitous, which is not the law.          Additionally, as in

25   Renteria, pleading the means of a conspiracy count in the conjunctive

26   – i.e., using the word “and” to describe the various ways that

27   defendant conspired to traffic the victims – is appropriate.

28   Consequently, defendant’s claim that Count One is duplicitous fails.

                                             8
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 14 of 20 Page ID #:384



1          B.     Counts Two And Three Are Not Duplicitous Because They
2                 Allege Continuing Violations And The Allegations Relate To
3                 The Means By Which Terry Trafficked The Victims
4          Defendant alleges that Counts Two and Three are duplicitous

5    because they both combine the means described in 18 U.S.C.

6    §§ 1591(a)(1) and (a)(2) and because they are alleged in the

7    conjunctive.      Defendant’s arguments fail because: (1) Counts Two and

8    Three allege continuing violations; (2) a case analyzing (a)(1) and

9    (a)(2) determined that they encapsulate means rather than separate

10   offenses; and (3) the various verbs in both (a)(1) and (a)(2) are

11   means of committing the singular offense of sex trafficking.

12                1.    Counts Two And Three Allege Continuing Offenses

13         In Count Two, the government alleges that defendant violated 18

14   U.S.C. §§ 1591(a)(1), (a)(2), and (b)(1) by trafficking victim T.F.

15   “[b]eginning in or around March 2014, through on or about April 30,

16   2014.”     Count Three alleges that defendant violated the same

17   statutory provisions when he trafficked victim B.E. “[b]eginning in

18   or around November 2014, through on or about January 26, 2015.”

19         As noted above, because each of these Counts alleges a time

20   period over which defendant committed his crimes, as in Mal, they are

21   continuing offenses and not duplicitous.         The Court need not conduct

22   further analysis and can deny defendant’s motion on this ground.

23                2.    A District Court Within The Ninth Circuit Has Held

24                      That Sections 1591(a)(1) and (a)(2) Are Means Of

25                      Violating 18 U.S.C. § 1591 And Are Not Separate Crimes

26         Defendant argues that 18 U.S.C. §§ 1591(a)(1) and (a)(2) are two

27   distinct crimes and should not be charged in the same count.            (Mot.

28   at 4.)     Defendant’s argument lacks merit.

                                             9
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 15 of 20 Page ID #:385



1          Because Sections 1591(a)(1) and (a)(2) are punishing the same

2    crime, just different means of accomplishing it, a count that

3    includes both is not duplicitous.        Additionally, the facts described

4    above show that defendant trafficked the victims and profited from

5    their prostitution.      The subparts of Sections 1591(a)(1) and (a)(2)

6    are means and, therefore, the subject counts are not duplicitous.

7          To determine whether a charge is duplicitous, the Court can

8    examine: (1) the language of the statute itself; (2) the legislative

9    history and statutory context; (3) the nature of the proscribed

10   conduct itself; and (4) the “appropriateness of multiple punishment

11   for the conduct charged in the indictment.”          United States v. UCO Oil

12   Co., 546 F.2d 833, 834-38 (9th Cir. 1976); United States v. Arreola,

13   467 F.3d 1153, 1157 (9th Cir. 2006).

14         United States v. King analyzed whether Sections 1951(a)(1) and

15   (a)(2) are separate offenses and concluded that they are not.            713 F.

16   Supp. 2d 1207, 1214-19 (D.C. Haw. 2010).         King held that the language

17   of the statute itself “indicates that Congress did not intend [(a)(1)

18   and (a)(2)] to create two separate offenses but one offense with two

19   alternate means of violation.”       Id. at 1216.     This was because each

20   share an opening element, “whoever knowingly,” a closing clause with

21   another element and one provision of punishment.          Id.   Additionally,

22   because (a)(2) directly references (a)(1), Congress “did not provide

23   each subsection with its own completely self contained provision.”

24   Id.   Specifically, 1591(a)(2) provides that “[whoever knowingly]

25   benefits financially or by receiving anything of value, from

26   participation in a venture which has engaged in an act described in

27   violation of paragraph (1).”

28

                                            10
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 16 of 20 Page ID #:386



1          King noted that “where punishment did not depend on the

2    statutory provisions in question, the provisions did not create

3    separate offenses” and that 1591 does not punish differently

4    depending on whether a defendant violates 1591(a)(1) or (a)(2).             Id.

5    at 1217 (citing United States v. Arreola, 467 F.3d 1153, 1157 (9th

6    Cir. 2006)).

7          King observed that there was one factor that could support the

8    idea that (a)(1) and (a)(2) are different crimes: when they proscribe

9    distinctly different conduct.       Id.     King’s conclusion rested on the

10   fact that 1591(a)(1) proscribes “actively engaging a person in

11   commercial sex” and (a)(2) “proscribes a distinctly different kind of

12   conduct, namely, benefitting from a venture that itself actively

13   engaged the person in commercial sex.”         Id.; see also United States

14   v. Moss, 379 Fed. Appx. 651, 652 (9th Cir. 2010) (holding that where

15   the government charged violations of (a)(1) and (a)(2) in different

16   counts, the counts “charge[d] separate conduct and, for this reason,

17   multiplicity is not a concern.”).

18         King held that the last factor, “appropriateness of multiple

19   punishment for the conduct in the indictment,” “weighs clearly in

20   favor of viewing subsections of 1591(a)(1) and (a)(2) as providing

21   for alternate means of committing one offense as opposed to creating

22   two separate offenses.”      King, 713 F. Supp. at 1217.       King explained

23   that if (a)(1) and (a)(2) captured separate offenses, then “a pimp

24   found to be in violation of subsection 1591(a)(1) by engaging a

25   victim in commercial sex in violation of the statute always would

26   also be subject to penalties provided by subsection (a)(2) by

27   benefitting financially from the same crime,” because “commercial sex

28   is always for the purpose of financial benefit.”          Id. at 2018

                                            11
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 17 of 20 Page ID #:387



1    (emphasis in original).      Such an interpretation would violate the

2    “presumption against construing statutes so as to lead to multiple

3    punishment.”     Id. (citing UCO Oil, 546 F.2d at 837).        King concluded

4    that 1591(a)(1) and (a)(2) “provide for two separate means of

5    violating the same statute, rather than for two separate offenses

6    based on the same conduct.”       Id.

7          King provides the answer to the question here: 1591(a)(1) and

8    (a)(2) are not two separate offenses and, therefore, charging them in

9    the same count does not violate the principles of duplicity.            Indeed,

10   as King explained, it would be unfair to defendant for him to be

11   exposed to criminal liability for engaging a victim in commercial sex

12   and separately liable for profiting from those sex acts.            As such,

13   Counts Two and Three, as in King, are not duplicitous even though

14   they include allegations based on violations of 1591(a)(1) and

15   (a)(2).    For the Court to find otherwise would result in an unjust

16   outcome for defendant.

17               3.     The Other Components Alleged In Counts Two and Three

18                      Are Means And Are Not Duplicitous

19         Defendant also argues that because each count alleges that

20   defendant “knowingly recruited, enticed, harbored, transported,

21   provided, obtained, advertised, and maintained [the] [victims] by any

22   means,” this is another ground on which each count is duplicitous.

23   Defendant makes the same argument for the sub-parts of 18 U.S.C.

24   § 1591(a)(2).

25         The indictment alleges in Counts Two and Three, respectively,

26   that defendant “knowingly recruited, enticed, harbored, transported,

27   provided, obtained, advertised, and maintained by any means . . . ”

28   the victim.      To some extent, defendant’s own argument, that these are

                                             12
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 18 of 20 Page ID #:388



1    “different ways” he violated the statute demonstrates that these are

2    means – not separate crimes.       Additionally, a court in Georgia,

3    examining this exact issue, determined that each of these provisions

4    are means and not separate and distinct crimes.          United States v.

5    Jones, No. 1:05-CR-617-WSD, 2007 WL 2301420, at *10-11 (N.D. Ga. July

6    18, 2007).

7          As explained above, defendant promised both victims a modeling

8    career.    He reached out to them online and over a period of time

9    persuaded them to leave the safety of another country and their

10   families.    He sent them plane tickets.       Once they came to Los

11   Angeles, defendant used different means: force, fraud, and coercion

12   to get them to engage in commercial sex acts from which he profited.

13   The facts here support the different means alleged in the Indictment.

14         C.    Counts Six And Seven Are Not Duplicitous Because They
15               Allege Continuing Offenses And Different Means
16         Defendant alleges that Counts Six and Seven are duplicitous

17   because they “list all four ways” that 18 U.S.C. § 2242(a) can be

18   violated and they plead the means of the crime in the conjunctive.

19   (Mot. at 5.)     Both of these counts, however, allege that defendant

20   violated them over a period of time, making them continuing offenses.

21   Additionally, as defendant implicitly concedes by calling them

22   “ways,” the various verbs describing how defendant violated those

23   statutes are means – not separate offenses.          And, again, there is no

24   issue that the charges use the word “and.”

25         Count Six alleges defendant violated 18 U.S.C. § 2422(a) when he

26   “knowingly persuaded, induced, enticed, and coerced” victim T.F. to

27   come to the United States to engage in prostitution “beginning in or

28   around March 2014, and continuing on or about April 20, 2014.”             Count

                                            13
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 19 of 20 Page ID #:389



1    Seven alleges defendant violated the same statute in the same way

2    related to victim B.E. “beginning in or around November 2014, and

3    continuing until on or about January 26, 2015.”

4          Given that both counts allege a period of time over which

5    defendant committed each crime, they are continuing offenses and, as

6    in Mal, are not duplicitous.

7           Similarly, while there is not a Ninth Circuit case analyzing

8    the multiple verbs included in 2422, the general rule is that a count

9    is not duplicitous when “each verb describes a different means of

10   committing a singular crime.”       United States v. Leyva, No. 17-CR-

11   3079-BTM, 2019 WL 93303, at *2 (S.D. Cal. Jan. 3, 2019) (finding no

12   duplicity where an indictment used different verbs to describe a

13   violation of 18 U.S.C. § 111(a)).

14         Here, as in Leyva and Jones, the multiple verbs in these counts

15   are describing the different means that defendant used to entice each

16   victim to travel from Canada to the United States.           Defendant cites

17   no authority indicating that these are not different means.            And the

18   facts here support the different means alleged since defendant used a

19   variety of techniques to induce and entice the victims to travel from

20   Canada to the United States.       As such, Counts Six and Seven are not

21   duplicitous.

22         D.    Even If The Court Finds Any Of The Counts To Be
23               Duplicitous, A Specific Unanimity Instruction (And Not
24               Dismissal Of the Counts) Is The Appropriate Remedy
25         The indictment does not contain duplicitous counts, but even if

26   it did, the proper remedy for duplicity is a unanimity instruction

27   (or verdict form requiring unanimity), and not dismissal.            See United

28   States v. Ramirez-Martinez, 273 F.3d 903, 915 (9th Cir. 2001),

                                            14
     Case 2:17-cr-00577-ODW Document 90 Filed 08/05/19 Page 20 of 20 Page ID #:390



1    overruled on other grounds by United States v. Lopez, 484 F.3d 1186

2    (9th Cir. 2007) (en banc); United States v. Summit Refrigeration

3    Grp., No. 05-CR-151, 2006 WL 3091115, at *3-4 (E.D. Wis. Oct. 26,

4    2006) (“[T]he risk inherent in duplicitous counts can be cured by a

5    limiting instruction to the jury requiring unanimity on one or the

6    other of the acts charged within a cou[n]t that otherwise appear to

7    be separate offenses.”).      As such, if the Court finds that any of the

8    counts are duplicitous, it should require a unanimity instruction on

9    that count.    Accordingly, there is no reason to dismiss any of the

10   counts.

11   IV.   CONCLUSION
12         For the foregoing reasons, the government respectfully requests

13   that this Court deny defendant’s motion to dismiss Counts One, Two,

14   Three, Six, and Seven.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            15
